IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-11065
                        Conference Calendar



MOSES JOE MEJIA,

                                         Plaintiff-Appellant,

versus

RASPBERRY, Lieutenant; MEDICAL STAFF,
Middleton Unit; NFN UNDERWOOD, Officer;
JOHN DOE #1, Officer; JOHN DOE #2; NFN HARDEN,
Officer; JOHN DOE, Transit Officer,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 1:99-CV-87
                      --------------------
                          June 15, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Moses Joe Mejia, Texas prisoner # 792983, challenges the

magistrate judge’s dismissal of his 42 U.S.C. § 1983 lawsuit.

However, because Mejia has not filed a timely notice of appeal

from the magistrate judge’s February 4, 2000, judgment, this

court is without jurisdiction to consider his arguments.   See

Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987); Nelson v.

Foti, 707 F.2d 170, 171 (5th Cir. 1983); Fed. R. App. P. 4(a)(1).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-11065
                                -2-

     Mejia did file a timely notice appeal from the magistrate

judge’s denial of his motion for the appointment of counsel, and

the notice of appeal seeks review of that order only.   However,

he has failed to brief any argument regarding the denial of

counsel, and the argument is therefore waived.   See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).   Because he has

abandoned the sole ground for appeal, Mejia’s appeal is

DISMISSED.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.

     APPEAL DISMISSED.